Order filed, July 29, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00319-CV
                                 ____________

                         PNS STORES, INC., Appellant

                                         V.

                           RENE MUNGUIA, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-06825


                                     ORDER

      The reporter’s record in this case was due June 02, 2014. See Tex. R. App.
P. 35.1. On June 20, 2014, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Michelle Tucker and Patricia Palmer, the court reporters, to file
the record in this appeal within 30 days of the date of this order. No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Michelle Tucker and Patricia
Palmer do not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM